United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2012. oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from. Commission File Number 1-34622 FRIENDFINDER NETWORKS INC. (Exact name of registrant as specified in its charter) Nevada 13-3750988 (State or other jurisdiction of incorporation) (I.R.S. Employer or organization) Identification No.) 6800 Broken Sound Parkway, Suite 200 Boca Raton, Florida33487 (Address of registrant's principal executive offices) (561) 912-7000 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer;” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one) Larger Accelerated fileroAccelerated filer o Non-accelerated filerx (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of August 7, 2012, there were 32,385,261 shares of Common Stock, $0.001 par value, issued and outstanding. FRIENDFINDER NETWORKS INC. FORM 10-Q REPORT INDEX PART I - FINANCIAL INFORMATION 1 ITEM 1:FINANCIAL STATEMENTS 1 ITEM 2:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 3:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 50 ITEM 4:CONTROLS AND PROCEDURES 51 PART II OTHER INFORMATION 52 Item 1.LEGAL PROCEEDINGS 52 Item 1A.RISK FACTORS 52 Item 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 52 Item 3.DEFAULTS UPON SENIOR SECURITIES 52 Item 4.MINE SAFETY DISCLOSURES 52 Item 5.OTHER INFORMATION 52 Item 6.EXHIBITS 54 i PART I - FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Restricted cash Accounts receivable, less allowance for doubtful accounts of $1,141 and $1,155, respectively Inventories Prepaid expenses Deferred tax asset Assets related to discontinued operations - Total current assets Film costs, net Property and equipment, net Goodwill Domain names Trademarks Other intangible assets, net Unamortized debt costs Other assets $ $ LIABILITIES Current liabilities: Current installment of long-term debt, net of unamortized discount of $149 and $260, respectively $ $ Accounts payable Accrued expenses and other liabilities Deferred revenue Liabilities related to discontinued operations − Total current liabilities Deferred tax liability Long-term debt, net of unamortized discount of $27,785 and $34,170, respectively Total liabilities Contingencies (Note 16) STOCKHOLDERS’ DEFICIENCY Preferred stock, $0.001 par value — authorized 22,500,000 shares, none issued and outstanding Common stock, $0.001 par value — authorized 125,000,000 shares issued and outstanding, 32,385,261 shares at June 30, 2012 and 31,219,644 shares at December 31, 2011 32 31 Capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficiency ) ) $ $ See notes to condensed consolidated financial statements 1 FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net revenue Service $ Product Total Cost of revenue Service Product Total Gross profit Operating expenses: Product development Selling and marketing General and administrative Amortization of acquired intangibles and software Depreciation and other amortization Total operating expenses Income from operations Interest expense ) Other finance expenses − − ) − Interest related to VAT liability not charged to customers ) Foreign exchange gain (loss), principally related to VAT liability not charged to customers ) ) Gain on liability related to warrants − − Loss on extinguishment of debt − ) − ) Change in fair value of acquisition contingent consideration 18 − − Other non-operating expense net ) Loss from continuing operations before income tax (benefit) Income tax (benefit) − ) − ) Loss from continuing operations $ ) Loss from discontinued operations ) − ) − Net loss $ ) $ ) $ ) $ ) Net loss per common share — basic and diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) − ) − Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding — basic and diluted See notes to condensed consolidated financial statements 2 FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (IN THOUSANDS) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net Loss $ ) $ ) $ ) $ ) Other comprehensive loss: Foreign currency translation adjustment ) − ) − Comprehensive loss $ ) $ ) $ ) $ ) See notes to condensed consolidated financial statements 3 FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIENCY FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) (IN THOUSANDS, EXCEPT SHARE DATA) Common Stock Capital in Excess Accumulated Other Shares Amount of Par Value Accumulated Deficit Comprehensive Loss Total Balance at January 1, 2012 $ 31 $ $ ) $ ) $ ) Exercise of warrants Issuance of non-vested common shares pursuant to restricted stock compensation plans 1 (1
